Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    334
    748
    media_image1.png
    Greyscale
,
and the species of Compound 13,

    PNG
    media_image2.png
    29
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    275
    106
    media_image3.png
    Greyscale

in the reply filed on February 22, 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.


Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
February 22, 2022.


Information Disclosure Statement
The Examiner has considered the five Information Disclosure Statements filed on April 1, 2021, 
June 29, 2021 and November 19, 2020 (3).  The submissions are in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The amendment filed February 22, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
a)	the deletion of the compound of original Compound 15 from page 77, 

    PNG
    media_image4.png
    80
    715
    media_image4.png
    Greyscale
,
from the specification (also see deletion from claim 9 on page 42); and

	b)	the addition on page 77 of a specific salt form of Compound 33 (page 26) in the compound,

    PNG
    media_image5.png
    54
    748
    media_image5.png
    Greyscale
,	

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9 and 18 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection.  No support is found in the specification or the originally filed claims for the R2 variable representing “heteroaryl-C1-4alkyl-amino-C1-4alkyl” as added to currently amended claim 1.  Claims 2-7 and 18 depend from independent claim 1 and do not remedy the problem in claim 1.
No support is found in the specification or the originally filed claims for the specific salt of Compound 33 (page 26 of the specification),

    PNG
    media_image6.png
    55
    629
    media_image6.png
    Greyscale
,
added to claim 9 (page 42).







The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 1 of the claim, the use of the phrase “A compound comprising” in a Markush claim is improper.  Dependent claims 2-7 and 18 are also found indefinite because these claims do not remedy the problem.
Claim 9 lacks antecedent basis from claim 6 because there is no earlier recitation of “the form” or “or a form” in claim 6 as found in claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the compound of Chemical Abstracts Registry Number 2107242-04-4 {indexed in the Registry file on STN CAS ONLINE August 2, 2017}.
The compound of Chemical Abstracts Registry Number 2107242-04-4, 

    PNG
    media_image7.png
    371
    587
    media_image7.png
    Greyscale
,
is embraced by the present claimed compounds of Formula (I), 
    PNG
    media_image8.png
    127
    170
    media_image8.png
    Greyscale
, when X=a bond; B=pyrrolidinyl substituted by one R2; R2=amino; and n=zero.  Therefore, the compound of Chemical Abstracts Registry Number 2107242-04-4 anticipates the present claimed invention.


Allowable Subject Matter
	The elected species of Compound 13 is allowable over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



May 24, 2022
Book XXVI, page 291